PHONE 775.788.20(1) ° FAX 775.788.2020

McDONALD M _CARANQ

l(X) WES\` L|EERT¥ STREET. IENTH FLOOR ¢ RENO. NEVADA 8950|

, _ Case 3:18~cv-00603-RC.J-CBC Document 14 Filed 01/23/19 Page lof2

 

1 LE|GH GODDARD, NV Bar No. 6315
McDONALD CARANO LLP
2 100 W. Liberty St., Tenth Floor
Reno, Nevada 89501
3 l Telephone: (775) 788-2000
Facsimile: (775)788-2020
4 Email: lgoddard@mcdonaldcarano.com
5 || Attorneys for Defendant
6 UN|TED STATES DlSTRlCT COURT
7 DlSTRlCT OF NEVADA
8|l
9 IE|I_EC\:/ERAGE DlSPENS|NG SOLUT|ONS, CASE NO.: 3:18-cv-00603-MMD-CBC
10 "
n Plaintiff, ST|PULAT|ON AND ORDER FOR
11 EXTENS|ON OF TlME FCR
v. DEFENDANT TO RESPOND
12 l 'ro THE coMPLAlNT
THERMOPLAN USA, lNC., (First Request)
13
ll Defendant.
14 /
15 ll
16 v Plaintiff BEVERAGE DlSPENS|NG SOLUT|ONS, LLC (“BDS") and Defendant
17 l THERMOPLAN USA, lNC. (“Thermoplan"), by and through their counsel of record,
18 r hereby stipulate and agree that the date for Thermoplan to answer or otherwise respond
19 il to the Complaint (ECF No. 1) shall be extended from January 23, 2019 to and including
20 February 24, 2019.
21 v The extension of time is necessary to allow Thermoplan suflicient time to
22 l investigate the claims presented in the Complaint. The parties represent that this
23r //
24 Fl //
25 n //
26 //
27 " //

 

 

28 //

 

 

McDONALD M CARANO

100 WE$¥ LlBERTY STREI:`I. YENTH FLOOR ' RENO. NEVADA 89501

FHONE 775.788.2000 * FAX 775.788.2020

¢.DQ\IOO'l-§»OQN-\

NN|\)NNNNNN_\_\_\_\_\_`_\_\_;_\
®`lC)U'|A(A>N-\O©@\IQU|A(»)N-\O

 

 

Case 3:18-cv-00603-RCJ-CBC Document 14 Filed 01/23/19 Page 2 of 2

stipulation is made in good faith and not for the purpose of delay and have not previously

applied for an extension of time to respond to the Complaint.

Date: January 23l 2019

BROWNSTE|N HYATT FARBER
SCI'|RECK, LLP

/s/ Michael D. Rounds
Michael D. Rounds
5371 Kietzke Lane
Reno, NV 89511

Timothy E. Grochocinski

Joseph P. Oldaker

NELSON BUN|GARDNER
ALBR|TTON PC

15020 S. Ravinia Avenue, Suite 29

Orland Park, lL 60462

Attorneys for Plaintiff

lT lS SO ORDERED.

Date: Januag¢ 23l 2019
McDONALD CARANO LLP

/s/ Leigh Goddard
Leigh Goddard

100 W. Liberty Street, Tenth Floor
Reno, NV 89501

Attorneys for Defendant

DATED: (QQM%%, 2019.

4826-8943-3478. v. 1

 

L}m'-te)d States Magstratc Judge

 

